
	
		II
		110th CONGRESS
		2d Session
		S. 3546
		IN THE SENATE OF THE UNITED STATES
		
			September 23
			 (legislative day, September 17), 2008
			Mr. Brownback introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish the National Center for Strategic
		  Communication to advise the President regarding public diplomacy and
		  international broadcasting to promote democracy and human rights, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strategic Communications Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the
			 Committee on Foreign Relations of the
			 Senate;
				(B)the
			 Committee on Foreign Affairs of the House of
			 Representatives;
				(C)the
			 Committee on Appropriations of the
			 Senate; and
				(D)the
			 Committee on Appropriations of the House of
			 Representatives.
				(2)CenterThe
			 term Center means the National Center for Strategic Communication
			 established under section 5(a).
			(3)DirectorThe
			 term Director means the Director of Strategic Communication of the
			 Center appointed under section 5(b).
			(4)National
			 strategic communications strategyThe term national
			 strategic communications strategy means the comprehensive strategy for
			 strategic communication developed under section 6.
			(5)Strategic
			 communicationsThe term strategic communications
			 means engaging foreign audiences through coordinated and truthful
			 communications programs that create, preserve, or strengthen conditions
			 favorable to the advancement of the national interests of the United
			 States.
			3.Sense of
			 CongressIt is the Sense of
			 Congress that—
			(1)radical Islamists
			 deny these moral principles and use terrorism to achieve their ideological
			 ends;
			(2)radical Islamists
			 seek to—
				(A)morally
			 delegitimize democracy; and
				(B)forcefully impose
			 a universal political order that denies and suppresses the unalienable rights
			 of human beings;
				(3)although military
			 force may sometimes be necessary, military force alone cannot defeat the threat
			 posed by Islamist extremism;
			(4)the founding principles of the United
			 States, including freedom, human rights, and the rule of law, must be advanced
			 and defended against those who—
				(A)deny the truth of such principles;
			 and
				(B)seek to overthrow such principles;
				(5)the United States, out of a decent respect
			 to the opinions of mankind, owes an explanation of its founding principles and
			 the purposes of democratic, constitutional, and political order; and
			(6)the United States
			 Government needs an organization whose mission is to engage foreign audiences
			 in ways that advance the national interests of the United States,
			 including—
				(A)advancing
			 understanding and appreciation for the founding principles of the United
			 States; and
				(B)defeating the
			 ideas that are inimical to the founding principles of the United States.
				4.Broadcasting
			 Board of Governors
			(a)Abolishment of
			 Broadcasting Board of GovernorsThe United States International
			 Broadcasting Act of 1994 (22 U.S.C. 6201 et seq.) is repealed on the date that
			 is 6 months after the date of the enactment of this Act.
			(b)Special
			 immigrant statusSection 101(a)(27) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(27)) is amended by striking for the
			 International Broadcasting Bureau of the Broadcasting Board of Governors, or
			 for a grantee of the Broadcasting Board of Governors, and inserting
			 for the National Center for Strategic Communication.
			(c)Dissemination
			 abroad of information about the United StatesTitle V of the
			 United States Information and Educational Exchange Act of 1948 (22 U.S.C. 1461)
			 is amended—
				(1)in the title
			 heading, by striking abroad;
				(2)by striking
			 subsection (a); and
				(3)in subsection
			 (b), by redesignating paragraphs (1), (2), and (3) as subsections (a), (b), and
			 (c).
				(d)Under Secretary
			 for Public DiplomacySection
			 1(b)(3) of the State Department Basic Authorities Act of 1956 (22 U.S.C.
			 2651a(b)(3)) is repealed on the date that is 6 months after the date of the
			 enactment of this Act.
			(e)Conforming
			 amendments
				(1)United states
			 information and educational exchange act of 1948The United
			 States Information and Educational Exchange Act of 1948 (22 U.S.C. 1431 et
			 seq.) is amended—
					(A)in title V (22
			 U.S.C. 1461 et seq.)—
						(i)by
			 striking section 505; and
						(ii)in
			 section 506, by striking subsection (c); and
						(B)in title VIII (22
			 U.S.C. 1471 et seq.), by striking section 802(b)(4).
					(2)State
			 department basic authorities act of 1956Title I of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended—
					(A)in section 23(a), by striking , the
			 Broadcasting Board of Governors,;
					(B)in section 25(f),
			 by striking the Broadcasting Board of Governors and the Administrator of
			 the Agency for International Development with respect to the Board and the
			 Agency and inserting the Administrator of the Agency for
			 International Development with respect to the Agency;
					(C)in section 26(b),
			 by striking the Broadcasting Board of Governors, and the Administrator
			 of the Agency for International Development with respect to the Board and the
			 Agency and inserting the Administrator of the Agency for
			 International Development with respect to the Agency;
					(D)in section 32, by
			 striking the Broadcasting Board of Governors and the Administrator of
			 the Agency for International Development with respect to their respective
			 agencies and inserting the Administrator of the Agency for
			 International Development with respect to the Agency; and
					(E)by amending
			 section 60(b)(2) to read as follows:
						
							(2)develop—
								(A)a comprehensive and coherent strategy for
				the use of public diplomacy resources; and
								(B)long-term
				measurable objectives for United States public
				diplomacy.
								.
					5.National Center
			 for Strategic Communication
			(a)EstablishmentThere
			 is established the National Center for Strategic Communication.
			(b)Director
				(1)AppointmentThe
			 Center shall be headed by the Director of Strategic Communication, appointed by
			 the President, by and with the advice and consent of the Senate.
				(2)Simultaneous
			 service prohibitedThe Director may not simultaneously serve in
			 any other capacity in the Executive Branch.
				(3)Reporting
			 requirementThe Director shall regularly report to the President
			 of the United States with respect to matters described in subsection
			 (d).
				(c)Deputy
			 Director
				(1)AppointmentThe
			 Director shall be assisted by a Deputy Director, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
				(2)DutiesThe
			 Deputy Director shall—
					(A)perform such
			 duties and exercise such powers as the Director may prescribe; and
					(B)act for, and
			 exercise the powers of, the Director when the Director is disabled or the
			 position of Director is vacant.
					(d)Matters To be
			 reported to the PresidentThe matters described in this
			 subsection are—
				(1)the budget and
			 programs of the Center;
				(2)the conduct of
			 strategic communications implemented by the Center and by other elements of the
			 United States Government; and
				(3)the planning and
			 progress of joint strategic communications.
				(e)Primary
			 missionsThe primary missions of the Center are—
				(1)to serve as the
			 primary organization in the United States Government for conducting strategic
			 communications, including information, educational, and cultural activities
			 that are designed—
					(A)to influence the
			 opinions of foreign audiences in support of American ideals and in opposition
			 to violent extremism;
					(B)to dissuade
			 foreign audiences from supporting violence;
					(C)to provide other
			 peoples with a better understanding of the policies, values, institutions and
			 culture of the United States;
					(D)to support other
			 peoples who share the values of the United States, including those who seek to
			 advance freedom and oppose violent extremism; and
					(E)to promote the
			 founding principles of the United States abroad, especially inalienable
			 individual rights, freedom, democracy, and the rule of law;
					(2)to develop and
			 oversee the execution of the national strategic communications strategy;
				(3)to encourage
			 private institutions in the United States to develop their own exchange
			 activities, and provide assistance for those exchange activities which are in
			 the broadest national interest;
				(4)to ensure that
			 international informational, educational, and cultural activities conducted or
			 planned by other departments and agencies of the United States Government are
			 consistent with the national strategic communications strategy;
				(5)to promote United
			 States participation in international events relevant to the mission of the
			 Agency;
				(6)to direct and
			 coordinate foreign broadcasting by the United States Government; and
				(7)to research and
			 analyze—
					(A)global public
			 opinion;
					(B)media trends and
			 influences on audiences;
					(C)existing and
			 emerging information technologies; and
					(D)the implications
			 of all source intelligence assessments.
					(f)General
			 authorizationSubject to the direction of the President, the
			 Director may design and implement programs and activities intended to achieve
			 the missions described in subsection (e) through—
				(1)the dissemination
			 of truthful information across all forms of information media;
				(2)information
			 centers and instructors located outside of the United States;
				(3)cooperative
			 efforts with private, nonprofit, and nongovernmental organizations;
				(4)joint initiatives
			 with other agencies of the United States Government, as appropriate; and
				(5)exchange
			 programs.
				(g)Duties and
			 responsibilities of the Director
				(1)In
			 generalThe Director shall—
					(A)serve as the
			 principal advisor to the President on strategic communications;
					(B)provide guidance
			 for strategic communications conducted across the United States Government, and
			 for the effective integration of strategic communications across agency
			 boundaries within and outside the United States;
					(C)advise the
			 President on the extent to which the strategic communications recommendations
			 and budget proposals of the departments, agencies, and elements of the United
			 States Government—
						(i)conform to the
			 priorities established by the President; and
						(ii)are consistent
			 with the national strategic communications strategy;
						(D)coordinate the
			 strategic communications efforts of all Federal agencies, as
			 appropriate;
					(E)oversee United
			 States’ foreign broadcasts, including Voice of America and surrogate broadcast
			 programs;
					(F)ensure the design
			 and implementation of appropriate program evaluation methodologies;
					(G)ensure that
			 United States Agency for International Development programs are accompanied by
			 appropriate strategic communications efforts;
					(H)have primary
			 responsibility to assist and advise the President in the formation and
			 implementation of United States strategic communication policies and
			 activities, including international educational and cultural exchange programs,
			 information, and international broadcasting; and
					(I)ensure the use of
			 all relevant forms of Internet-based communication in support of the missions
			 described in subsection (e) and the strategy described in section 6.
					(2)ProhibitionThe
			 Director may not initiate, terminate, or manage any program or activity of any
			 other component of the United States Government without the consent of the head
			 of the relevant department or agency.
				(h)Assistant
			 Director for the Strategic Communications Corps
				(1)AppointmentThe
			 President shall appoint an Assistant Director for the Strategic Communications
			 Corps, by and with the advise and consent of the Senate.
				(2)Powers;
			 dutiesThe Assistant Director for the Strategic Communications
			 Corps shall—
					(A)assist the
			 Director in overseeing and coordinating—
						(i)the
			 implementation of the national strategic communication strategy on a regional
			 and country-by-country basis; and
						(ii)the activities
			 of all of the employees of the Center who are stationed overseas;
						(B)recommend ways to
			 improve the national strategic communications strategy based on information
			 received from the strategic communication officers; and
					(C)exercise such
			 powers and perform such other duties prescribed by the Director.
					(3)Strategic
			 communications officersThe Assistant Director for the Strategic
			 Communications Corps, in consultation with the Director, shall appoint
			 strategic communications officers, who shall—
					(A)execute the
			 missions of the Center, as directed by the Assistant Director for the Strategic
			 Communications Corps;
					(B)be stationed at
			 United States embassies and consulates selected by the Assistant Director, in
			 consultation with the Secretary of State, based on their importance in
			 implementing the national strategic communications strategy and serve as
			 members of the country team;
					(C)work under the
			 direction of the Assistant Director;
					(D)ensure the
			 effective implementation of the national strategic communications strategy in
			 the country or area in which they serve, by—
						(i)ensuring
			 communication occurs in a manner relevant to, and consistent with, local social
			 and cultural conditions; and
						(ii)working with
			 local individuals and groups, as appropriate, to achieve the goals and mission
			 of the Center; and
						(E)recommend ways to
			 improve the national strategic communications strategy.
					(i)Assistant
			 Director for Information Operations
				(1)AppointmentThe
			 President shall appoint an Assistant Director for Information Operations, by
			 and with the advise and consent of the Senate.
				(2)Powers;
			 dutiesSubject to the authority, direction, and control of the
			 Director, the Assistant Director for Information Operations shall—
					(A)supervise all
			 broadcasting activities conducted pursuant to this Act, the Radio Broadcasting
			 to Cuba Act (22 U.S.C. 1465 et seq.), the Television Broadcasting to Cuba Act
			 (22 U.S.C. 1465aa et seq.), and Worldnet Television;
					(B)review and
			 evaluate the mission and operation of, and assess the quality, effectiveness,
			 and professional integrity of, all the activities described in subparagraph (A)
			 within the context of the broad foreign policy objectives of the United
			 States;
					(C)ensure that
			 United States international broadcasting is conducted in accordance with the
			 standards and principles contained in sections 8 and 9;
					(D)review, evaluate,
			 and determine, at least annually, after consultation with the Director, the
			 addition or deletion of language services;
					(E)make and
			 supervise grants for broadcasting and related activities;
					(F)allocate funds
			 appropriated for international broadcasting activities among the various
			 elements of the International Broadcasting Bureau and grantees, subject to
			 applicable reprogramming notification requirements for the reallocation of
			 funds;
					(G)review
			 engineering activities to ensure that all broadcasting elements receive the
			 highest quality and cost-effective delivery services;
					(H)undertake such
			 studies as may be necessary to identify areas in which broadcasting activities
			 under the authority of the Center could be made more efficient and
			 economical;
					(I)submit to an
			 annual report to Congress and the President that—
						(i)summarizes and
			 evaluates activities under this Act, the Radio Broadcasting to Cuba Act (22
			 U.S.C. 1465 et seq.), and the Television Broadcasting to Cuba Act (22 U.S.C.
			 1465aa et seq.); and
						(ii)places special
			 emphasis on the evaluation conducted under subparagraph (B); and
						(iii)includes
			 information on funds expended on administrative and managerial services by the
			 International Broadcasting Bureau and by grantees and the steps the Center has
			 taken to reduce unnecessary overhead costs for each of the broadcasting
			 services;
						(J)provide for the
			 use of United States Government transmitter capacity for relay of Radio Free
			 Asia, to the extent the Assistant Director determines appropriate;
					(K)procure such
			 goods and services from other departments or agencies for the Center and the
			 International Broadcasting Bureau as the Assistant Director determines are
			 appropriate;
					(L)administer the
			 international information programs transferred from the Department of State
			 under section 7;
					(M)ensure the
			 transparency of the content of United States foreign broadcasts; and
					(N)exercise such
			 powers and perform such other duties prescribed by the Director.
					(j)Assistant
			 Director for Global Networks
				(1)AppointmentThe
			 President shall appoint an Assistant Director for Global Networks, by and with
			 the advise and consent of the Senate.
				(2)Powers;
			 dutiesSubject to the authority, direction, and control of the
			 Director, the Assistant Director for Global Networks shall—
					(A)award grants to
			 private and nonprofit organizations to perform information operations
			 consistent with the missions of the Center and the national strategic
			 communications strategy;
					(B)Administer the
			 educational and cultural exchange programs transferred from the Department of
			 State under section 7; and
					(C)perform such
			 duties and exercise such powers as the Director may prescribe.
					(k)Strategic
			 Communications Board
				(1)EstablishmentThere
			 is established within the Center a Strategic Communications Board, which shall
			 be led by the Deputy Director, who shall—
					(A)report regularly
			 to the Director on progress in implementing the national strategic
			 communication strategy;
					(B)make
			 recommendations on necessary adjustments to the strategy; and
					(C)inform the
			 Director of the start or progress of information operations conducted by the
			 department, office, or agency the liaison represents.
					(2)DesignationDepartment
			 heads shall designate officials of appropriate rank to serve as members of the
			 Strategic Communications Board from—
					(A)the Department of
			 State;
					(B)the Office of the
			 Secretary of Defense;
					(C)the Joint Chiefs
			 of Staff
					(D)the Department of
			 Commerce;
					(E)the Department of
			 the Treasury;
					(F)the Office of the
			 Director of National Intelligence; and
					(G)the United States
			 Agency for International Development.
					(3)ModificationThe
			 President, after notifying the appropriate congressional committees, may modify
			 the composition of the Strategic Communications Board.
				(l)International
			 Broadcasting Bureau
				(1)ContinuationNotwithstanding
			 section 4(a), the International Broadcasting Bureau, established by section
			 6206 of the United States International Broadcasting Act of 1994 (Public Law
			 103–326), shall continue to carry out all nonmilitary international
			 broadcasting activities supported by the United States Government.
				(2)DirectorThe
			 Director of the Bureau shall—
					(A)be appointed by
			 the President, by and with the advice and consent of the Senate;
					(B)report to the
			 Assistant Director for Information Operations appointed under subsection
			 (i);
					(C)be entitled to
			 receive compensation at the rate prescribed by law for level IV of the
			 Executive Schedule; and
					(D)organize and
			 chair a coordinating committee to examine and make recommendations to the
			 Center on long-term strategies for the future of international broadcasting,
			 including—
						(i)the
			 use of new technologies;
						(ii)further
			 consolidation of broadcast services; and
						(iii)consolidation
			 of existing public affairs and legislative relations functions in the various
			 international broadcasting entities.
						(3)Coordinating
			 committeeThe coordinating committee shall include
			 representatives of Radio Free Asia, RFE/RL, Incorporated, and, as appropriate,
			 the Office of Cuba Broadcasting, the Voice of America, and Worldnet.
				(m)DetaileesThe
			 Secretary of State, the Secretary of Defense, and the Director of National
			 Intelligence, in consultation with the Director, shall ensure that at least 1
			 individual from each department or office is always detailed to the offices of
			 the assistant directors appointed pursuant to subsections (h), (i) and
			 (j).
			6.Comprehensive
			 strategy
			(a)StrategyThe
			 Director, in consultation with the Strategic Communications Board established
			 under section 5(k), shall develop a comprehensive interagency strategy for
			 strategic communication.
			(b)ContentsThe
			 national strategic communications strategy shall contain—
				(1)overall goals and
			 objectives;
				(2)actions to be
			 performed; and
				(3)benchmarks and
			 timetables for the achievement of such goals and objectives.
				(c)ComponentsThe
			 national strategic communications strategy shall include the following
			 components:
				(1)Prioritizing the
			 mission of supporting specific foreign policy and national security objectives,
			 such as counterterrorism and efforts to combat extremist ideology, in parallel
			 and in complement with, as appropriate, the missions of the Center described in
			 section 5(e).
				(2)Improving
			 coordination across departments and agencies of the Federal Government
			 on—
					(A)strategic
			 planning;
					(B)research
			 activities, including research into the attitudes and behaviors of foreign
			 audiences and assessments of past strategic communications efforts; and
					(C)the acquisition
			 or development of editorial content, including content for Internet Web sites
			 and print publications.
					(3)Developing a more
			 rigorous, research-based, targeted approach to strategic communications efforts
			 differentiated for specific target audiences in various countries and
			 regions.
				(4)Developing
			 rigorous monitoring and evaluation mechanisms.
				(5)Making greater
			 use of participation from private sector entities, academic institutions,
			 not-for-profit organizations, and other nongovernmental organizations in
			 supporting strategic communications efforts.
				(6)Using all
			 available forms of information technology.
				(d)Reports
				(1)Initial
			 reportNot later than 180 days after being confirmed by the
			 Senate, the Director shall submit a report to the appropriate congressional
			 committees that describes the strategy developed under this section.
				(2)Subsequent
			 reportsNot less than once every 2 years after the submission of
			 the initial report under paragraph (1), the Director, after consultation with
			 the liaison officials described in section 5(k), shall submit a report to the
			 appropriate congressional committees that describes—
					(A)the status of the
			 implementation of the national strategic communications strategy;
					(B)progress made by
			 the Center toward achievement of the benchmarks; and
					(C)any changes to
			 the strategy since the submission of the previous report.
					7.Transfer of
			 functions and personnel
			(a)Functions
			 transferredAll the functions
			 of the Under Secretary for Public Diplomacy and Public Affairs, in effect on
			 the day before the date of the enactment of this Act, are transferred to the
			 Director, except for the functions of the Bureau of Public Affairs and any
			 office or component of such agency, under any statute, reorganization plan,
			 Executive Order, or other provision of law.
			(b)Personnel
			 transferredNotwithstanding any other provision of law, all
			 personnel and positions reporting to the Under Secretary for Public Diplomacy
			 and Public Affairs (except the personnel and positions in the Bureau of Public
			 Affairs) shall be transferred to the Center, not later than the date on which
			 such Under Secretary position is repealed—
				(1)at the same grade
			 or class;
				(2)at the same rate
			 of basic pay or basic salary rate; and
				(3)with the same
			 tenure held immediately preceding such transfer.
				(c)Foreign Service
			 Officers
				(1)In
			 generalAny Foreign Service Officer transferred under subsection
			 (b) shall retain status within the Foreign Service upon any return to
			 employment at the Department of State.
				(2)Savings
			 provisionNothing in this section may be construed to require
			 that any position at the Center be filled by a Foreign Service Officer.
				(d)Assignment
			 authority
				(1)In
			 generalExcept as provided under paragraphs (2) through (4), and
			 notwithstanding any other provision of law, the Director, during the 6-month
			 period beginning on the date of the transfer of personnel under subsection (b),
			 is authorized to assign such personnel to any position or set of duties in the
			 Center regardless of the position held or duties performed by such personnel
			 before such transfer.
				(2)Pay
			 gradeAn assignment under paragraph (1) shall not reduce the
			 grade, class, or rate of basic pay or basic salary or change the tenure of any
			 personnel subject to such assignment.
				(3)Consultation
			 requirementThe Director shall consult with the relevant
			 exclusive representatives (as defined in section 1002 of the Foreign Service
			 Act and in section 7103 of title 5, United States Code) with regard to the
			 exercise of the authority under this subsection.
				(4)LimitationNothing
			 in this subsection may be construed to authorize the Director to assign any
			 individual to any position that by law requires appointment by the President,
			 by and with the advice and consent of the Senate.
				8.Broadcasting standards and
			 principles
			(a)Broadcasting
			 standardsUnited States international broadcasting shall—
				(1)be consistent
			 with the broad foreign policy objectives of the United States;
				(2)not duplicate the
			 activities of private United States broadcasters;
				(3)be conducted in
			 accordance with the highest professional standards of broadcast
			 journalism;
				(4)be based on
			 reliable information about its audience; and
				(5)promote respect
			 for the founding principles of the United States, including freedom, human
			 rights, and the rule of law.
				(b)Broadcasting
			 principlesUnited States international broadcasting shall
			 include—
				(1)news which is
			 consistently reliable, authoritative, accurate, and comprehensive;
				(2)clear and
			 effective presentation of the policies of the United States Government and
			 responsible discussion and opinion on those policies, including editorials,
			 broadcast by the Voice of America, which present the views of the United States
			 Government;
				(3)the capability to
			 provide a surge capacity to support United States foreign policy objectives
			 during crises abroad;
				(4)programming to
			 meet needs which remain unserved by the totality of media voices available to
			 the people of certain nations;
				(5)information about
			 developments in each significant region of the world;
				(6)a variety of
			 opinions and voices from within particular nations and regions prevented by
			 censorship or repression from speaking to their fellow countrymen;
				(7)reliable research
			 capacity to meet the criteria under this section;
				(8)adequate
			 transmitter and relay capacity to support the activities described in this
			 section; and
				(9)training and
			 technical support for independent indigenous media through government agencies
			 or private United States entities.
				9.Voice of
			 America
			(a)In
			 generalThe long-range
			 interests of the United States are served by communicating directly with the
			 people of the world by radio. Voice of America can only be effective by winning
			 the attention and respect of its listeners.
			(b)Governing
			 principlesTo accomplish the
			 objectives described in subsection (a), Voice of America shall present the
			 policies of the United States clearly and effectively, including presentations
			 of responsible discussions and opinion regarding these policies.
			10.Reorganization
			 report
			(a)Submission of
			 plan and reportNot later than 60 days after the date of the
			 enactment of this Act, the President shall submit a reorganization plan and
			 report to the appropriate congressional committees regarding—
				(1)the termination
			 of the authorities of the Under Secretary for Public Diplomacy;
				(2)the termination
			 of the Broadcasting Board of Governors;
				(3)the transfer of
			 public diplomacy functions and personnel from the Department of State to the
			 Center; and
				(4)any
			 recommendations to transfer other strategic communications functions to the
			 Center from any part of the United States Government.
				(b)Plan
			 elementsThe plan submitted to the appropriate congressional
			 committees under this section shall—
				(1)identify the
			 functions of each agency that will be transferred to the Center under the
			 plan;
				(2)specify the steps
			 to be taken by the Director that will be required under the plan in order to
			 permit the Center to carry out the functions transferred to it under the
			 plan;
				(3)specify the funds
			 that will be transferred to the Center as a result of the transfer of functions
			 to the Center;
				(4)specify the
			 proposed allocations within the Center of unexpended funds transferred in
			 connection with the transfer of functions under the plan; and
				(5)specify the
			 proposed disposition of the property, facilities, contracts, records, and other
			 assets and liabilities in connection with the transfer of the functions to the
			 Center.
				(c)Modification of
			 planThe President may, on the basis of consultations with the
			 appropriate congressional committees, modify or revise any part of the
			 reorganization plan submitted under this section.
			(d)ReportThe
			 report accompanying the reorganization plan submitted under this section shall
			 contain a description of the implementation of the plan, including—
				(1)a detailed
			 description of—
					(A)the actions
			 necessary or planned to complete the reorganization;
					(B)the anticipated
			 nature and substance of any orders, directives, and other administrative and
			 operational actions which are expected to be required for completing or
			 implementing the reorganization; and
					(C)any preliminary
			 actions which have been taken in the implementation process;
					(2)the number of
			 personnel and positions of each covered agency (including civil service
			 personnel, Foreign Service personnel, and detailees) that are expected to
			 be—
					(A)transferred to
			 the Center;
					(B)separated from
			 service with such agency; or
					(C)eliminated under
			 the plan;
					(3)a projected
			 schedule for the transfers, separations, and terminations referred to in
			 paragraph (2);
				(4)the number of
			 personnel and positions of the Department of State (including civil service
			 personnel, Foreign Service personnel, and detailees) that are expected to be
			 transferred within the Department, separated from service with the Department,
			 or eliminated under the plan, and a projected schedule for such transfers,
			 separations, and terminations;
				(5)a projected
			 schedule for completion of the implementation process; and
				(6)recommendations,
			 if any, for legislation that may be necessary to carry out the provisions of
			 this Act relating to personnel and incidental transfers.
				
